DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The terminal disclaimer filed 8/2/2022 regarding U.S. Patent No. 10,553,696 is approved and overcomes the previous Double Patenting rejections.
The Applicant has requested clarity regarding the previous Double Patenting rejections.  The following table maps the claims under examination to the U.S. Patent No. 10,553,696 reference claims.

Claim under examination
Reference claim
1. A method of forming a semiconductor device, comprising: 
recessing sacrificial layers relative to the channel layers, in a stack of vertically aligned, alternating sacrificial layers and channel layers, to form first recesses; 
depositing a dual-layer dielectric that includes a first dielectric material formed conformally on surfaces of the first recesses and a second dielectric material filling a remainder of the first recesses; 
recessing the first dielectric material relative to the second dielectric material to form second recesses; 
depositing additional second dielectric material to fill the second recesses; and 
etching away the second dielectric material and the additional second dielectric material to create air gaps.
1. A method of forming a semiconductor device, comprising: 
forming a stack of vertically aligned, alternating layers comprising sacrificial layers and channel layers; recessing the sacrificial layers relative to the channel layers to form recesses; 
depositing a dual-layer dielectric, comprising a first dielectric material formed conformally on surfaces of the recesses and a second dielectric material filling a remainder of the recesses; 

recessing the first dielectric material relative to the second dielectric material to form recesses; 

depositing additional second dielectric material to fill the recesses; 
etching away the second dielectric material and the additional second dielectric material to create air gaps...
2. The method of claim 1, wherein the first dielectric material is silicon nitride and the second dielectric material is silicon dioxide.
2. The method of claim 1, wherein the first dielectric material is silicon nitride, the second dielectric material is silicon dioxide…
3. The method of claim 1, further comprising: 
etching away the sacrificial layers; and 
forming a gate stack on and around the channel layers.
3. The method of claim 1, further comprising: etching away the sacrificial layers; and 
forming a gate stack on and around the channel layers.
4. The method of claim 1, further comprising growing source and drain regions from exposed sidewalls of the channel layers.
6. The method of claim 1, further comprising growing source and drain regions from exposed sidewalls of the channel layers.
5. The method of claim 4, further comprising forming source and drain contacts to provide electrical connectivity to the source and drain regions.
8. The method of claim 6, further comprising forming source and drain contacts to provide electrical connectivity to the source and drain regions.
6. The method of claim 5, further comprising forming outer spacers after forming the source and drain contacts.
9. The method of claim 8, wherein 
forming the outer spacers is performed after forming the source and drain contacts.
7. The method of claim 5, further comprising depositing an encapsulating layer over the source and drain regions, before forming the source and drain contacts.
10. The method of claim 8, further comprising depositing an encapsulating layer over the source and drain regions, before forming the source and drain contacts.
8. The method of claim 7, wherein the encapsulating layer is formed from additional second dielectric material and wherein etching away the second dielectric material further comprises etching away the encapsulating layer.
11. The method of claim 10, wherein the encapsulating layer is formed from additional second dielectric material and wherein etching away the second dielectric material further comprises etching away the encapsulating layer.
10. The method of claim 6, wherein forming the outer spacers comprises pinching off the outer spacers to form air gaps within the outer spacers.
4. The method of claim 1, wherein forming the outer spacers comprises pinching off the outer spacers to form air gaps within the outer spacers.
11. The method of claim 1, wherein the first dielectric material is formed to a thickness between about 1nm and about 2nm.
5. The method of claim 1, wherein the first dielectric material is formed to a thickness between about 1 nm and about 2 nm.
12. The method of claim 1, further comprising forming outer spacers using a third dielectric material that pinches off, preventing the third dielectric material from filling the air gaps.
1. A method … comprising: 
…forming outer spacers using a third dielectric material that pinches off, preventing the third dielectric material from filling the air gaps.
13. A method of forming a semiconductor device, comprising: 
growing source and drain regions from exposed sidewalls of channel layers in a stack of vertically aligned, alternating layers that includes sacrificial layers and channel layers; 
forming outer spacers using a first dielectric material that pinches off to form air gaps within the outer spacers; and 
forming inner spacers between the channel layers that each include a recessed layer of second dielectric material and an air gap, 
wherein forming the outer spacers also pinches off to form the air gap in each inner spacer.
12. A method of forming a semiconductor device, comprising: 
forming a stack of vertically aligned, alternating layers comprising sacrificial layers and channel layers; growing source and drain regions from exposed sidewalls of the channel layers; 
… forming outer spacers using a first dielectric material that pinches off to form air gaps within the outer spacers …; and 
forming inner spacers between the channel layers that each include a recessed layer of second dielectric material and an air gap, 
wherein forming the outer spacers also pinches off to form the air gap in each inner spacer.
14. The method of claim 13, wherein forming the inner spacers comprises: 
recessing the sacrificial layers relative to the channel layers to form recesses; 
depositing a dual-layer dielectric, comprising the second dielectric material formed conformally on surfaces of the recesses and a third dielectric material filling a remainder of the recesses; 
recessing the second dielectric material relative to the third dielectric material to form further recesses; 
depositing additional third dielectric material to fill the further recesses; and 
etching away the third dielectric material to create the air gaps included in the inner spacers.
13. The method of claim 12, wherein forming the inner spacers comprises: 
recessing the sacrificial layers relative to the channel layers to form recesses; 
depositing a dual-layer dielectric, comprising the second dielectric material formed conformally on surfaces of the recesses and a third dielectric material filling a remainder of the recesses; 
recessing the second dielectric material relative to the third dielectric material to form recesses; 

depositing additional third dielectric material to fill the recesses; and 
etching away the third dielectric material to create the air gaps included in the inner spacers.
15. The method of claim 14. further comprising 
depositing an encapsulating layer over the source and drain regions.
14. The method of claim 13, further comprising 
depositing an encapsulating layer over the source and drain regions...
16. The method of claim 15, wherein the encapsulating layer is formed from additional third dielectric material and wherein etching away the third dielectric material further comprises etching away the encapsulating layer.
15. The method of claim 14, wherein the encapsulating layer is formed from additional third dielectric material and wherein etching away the third dielectric material further comprises etching away the encapsulating layer.
17. The method of claim 13, wherein the first dielectric material is silicoboron carbonitride and the second dielectric material is silicon nitride.
16. The method of claim 12, wherein the first dielectric material is silicoboron carbonitride and the second dielectric material is silicon nitride.
18. The method of claim 13, further comprising: 
etching away the sacrificial layers; and 
forming a gate stack on and around the channel layers.
17. The method of claim 12, further comprising: etching away the sacrificial layers; and 
forming a gate stack on and around the channel layers.



Allowable Subject Matter
Claims 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the prior art neither discloses nor suggests in the context of the claim the limitations, “…depositing a dual-layer dielectric that includes a first dielectric material formed conformally on surfaces of the first recesses and a second dielectric material filling a remainder of the first recesses; recessing the first dielectric material relative to the second dielectric material to form second recesses; depositing additional second dielectric material to fill the second recesses;  (and) etching away the second dielectric material and the additional second dielectric material to create air gaps...”  These process steps are illustrated in Instant Application Figs. 4-7 & 11.  Referring to the rejection and associated prior art of parent application 15/819,708 claim 1 in the Official Correspondence mailed 5/31/2019, neither Tak (US PGPub 2017/0110554), see Figs. 15-16 & 29-30, nor Wood (US PGPub 2017/0194430), see Figs. 5C-F & 9A-B, discloses “recessing the first dielectric material relative to the second dielectric material to form recesses; (and) depositing additional second dielectric material to fill the recesses.”  The Examiner notes regarding “a second dielectric material” and “additional second dielectric material,” in light of Instant Application Figs. 5 & 7 and para. [0036], [0039] & [0048], “the second dielectric material” defines a same material type (e.g. silicon dioxide, as recited in depending claim 2 and cited in the above paragraphs), while the separate recitations provide distinct depositions of the same material.
Claims 2-12 are allowable as ultimately depending from claim 1.
Regarding claim 13, the prior art neither discloses nor suggests in the context of the claim the limitations, “…forming outer spacers using a first dielectric material that pinches off to form air gaps within the outer spacers; and forming inner spacers between the channel layers that each include a recessed layer of second dielectric material and an air gap, wherein forming the outer spacers also pinches off to form the air gap in each inner spacer.”  These process steps are illustrated in Instant Application Figs. 11-12 and para. [0048-0049], wherein removal of material 806 provides that the air gaps are amenable to subsequent filling by material 1202.  The bolded limitation, to have any reasonable meaning, requires that the pinching off of the outer spacers contributes materially to the formation of the air gaps in each inner spacer.  Referring to the rejection and associated prior art of parent application 15/819,708 claim 11 in the Official Correspondence mailed 5/31/2019, Tak (US PGPub 2017/0110554), see e.g. Fig. 16B, forms fully enclosed inner spacer air gaps before formation of source and drain contacts contrary to claim 11.  In Wood (US PGPub 2017/0194430), see Figs. 9C & 11D, it is unclear if the inner spacer air gaps are fully enclosed subsequent to the formation of the source and drain regions.  Prior art Frougier (US PGPub 2018/0331232) in Figs. 8-9 presents an analogous source/drain/inner air gap formations but makes clear in para. [0023] that the source/drain (40) fully seals the air gaps and subsequent outer spacer 46 cannot fill them.  Prior art Cheng’207 (US PGPub 2017/0141207), see Figs. 6-8 and 15-16,  provides a method of forming an air gap outer spacer (240 in dielectric 220) in a nanowire device, wherein the outer spacer is formed after formation of the source/drain regions and contacts (202 & 203).  In so doing, the previously formed inner spacers (231) are exposed; however, these are solid dielectric inner spacers (para. [0070-0071]) and are not removed when the gate spacer (401) is removed before forming the outer air gap spacers.  One would be motivated to use the air gap inner spacers with the conformal liner of Wood in place of the solid spacer of Cheng’207 to reduce the dielectric constant; but even so doing, the liner of Wood would fully seal the air gap in the inner spacer when forming the outer spacer.  Therefore, under no combination of the prior art is the limitation met “wherein forming the outer spacers also pinches off to form the air gap in each inner spacer” in the context of “inner spacers between the channel layers that each include a recessed layer of second dielectric material and an air gap.”
Claims 14-18 are allowable as ultimately depending from claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891                                                                                                                                                                                                        
/JULIA SLUTSKER/Primary Examiner, Art Unit 2891